THORNBERRY, Circuit Judge
(concurring in part and dissenting in part):
I agree with the majority that the judgment of the trial court must be reversed and remanded as to the survivors of the passengers. I must respectfully dissent, however, from that portion of the Court’s decision reversing and remanding the lower court’s judgment as to the survivors of the driver.
As stated by the majority, consolidation under Rule 42(a) is within the sound discretion of the trial court, and action pursuant thereto will be overturned upon appeal only for an abuse of discretion. Stemler v. Burke, 6th Cir. 1965, 344 F.2d 393; Nelson v. Grooms, 5th Cir. 1962, 307 F.2d 76; Davis v. Yellow Cab Co., 5th Cir. 1955, 220 F.2d 790; Gillette Motor Tr. v. Northern Oklahoma Butane Co., 10th Cir. 1950, 179 F.2d 711. The standard of appellate review by which the exercise of the trial court’s discretion is to be judged is predicated upon Rule 61 of the Federal Rules of Civil Procedure:
[N]o error or defect in any ruling or order * * * by the court * * * is ground for granting a new trial or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.
Thus, to find an abuse of discretion the appellate court must feel that, on an examination of the record as a whole, the action complained of adversely affected the substantial rights of the complaining party. Box v. Swindle, 5th Cir. 1962, 306 F.2d 882; Bell v. Swift & Co., 5th Cir. 1960, 283 F.2d 407; Barron & Holtzoff §§ 1351, 1357 (Wright ed.).
Applying this standard, I am not convinced that the substantial rights of the driver’s survivors were prejudiced by the trial court’s action. Their case was more difficult than that of the passengers’ survivors; they alone were required to refute any evidence of contributory negligence on the part of the driver.1 Thus, *199any confusion in the minds of the jurors resulting from the consolidation would tend to prejudice the case of the passengers’ survivors, not that of the driver’s.
The record also fails to reveal that the appointment of the attorney of the pasgers’ survivors as lead counsel prejudiced the survivors of the driver. The trial judge expressly provided in his order that the attorneys for both groups of plaintiffs would be allowed to examine or cross-examine all witnesses as well as make separate arguments to the jury. Counsel for the survivors of the driver availed himself of this privilege on several occasions. Furthermore, the trial judge’s order appointing lead counsel stated that the procedure could be altered on the motion of any party if the circumstances so required. No such motion was presented during the trial. Upon this state of the record, I cannot conclude that the survivors of the driver were denied effective assistance of counsel.
The majority relies heavily upon Atkinson v. Roth, Srd Cir. 1961, 297 F.2d 570. That case is not controlling here as the factual situation involved differed significantly. This is apparent merely from the brief résumé of Atkinson set out in the majority opinion. Furthermore, aside from the fact that Atkinson was both plaintiff and defendant in the consolidated cases, a deciding factor appears to have been the unsatisfactory presentation of the case to the jury in the charge and instructions.2 We have no such situation in the present case.
The proper regulation of trial proceedings is the duty and function of the trial judge, and the appellate court should treat with due deference his actions in this area. The survivors of the driver have not demonstrated that their case was so prejudiced as to require a finding of abuse of discretion and the ordering of further litigation, burdensome to both the appellee and the courts. Therefore, the judgment as to these parties should be affirmed.

. It would appear that the Louisiana law on imputation of negligence is unusually favorable to guest passengers of motor vehides. Such passengers are not required to keep a look-out, but may entrust their safety to the driver, where they have no *199reason to believe that he is incompetent. Even where the passenger becomes aware of danger that the driver apparently does not see, the duty to warn depends upon the opportunity to do so. Also, without indication to the contrary, a passenger may assume that the driver sees and will heed traffic signals and defer to approaching traffic. See Gaspard v. LeMaire, 245 La. 239, 158 So.2d 149 (1963); Dowden v. Southern Farm Bureau Cas. Ins. Co., 158 So.2d 399 (Ct.App.La.1963); LeBlanc v. Southern Farm Bureau Cas. Ins. Co., 157 So.2d 329 (Ct.App.La. 1963).


. An example of this is the following language :
We note, too, that the court below did not include in its charge to the jury a direction that the negligence of Atkinson could not be imputed to his passengers. 297 F.2d at 575.